Name: Commission Regulation (EEC) No 711/92 of 20 March 1992 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes, melons and strawberries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 21 . 3 . 92No L 75/40 COMMISSION REGULATION (EEC) No 711/92 of 20 March 1992 laying down certain additional detailed rules for die application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives, carrots , artichokes, table grapes, melons and strawberries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ toring, to the use of exit documents for Spanish consign ­ ments and to the various communications from the Member States apply in order to ensure that the STM operates ; Whereas the need for accurate information justifies communications on the statistical monitoring of trade at more frequent intervals ; Whereas, on application of Article 2 of Council Regula ­ tion (EEC) No 1911 /91 of 26 June 1991 on the applica ­ tion of the provisions of Community law to the Canary Islands ^ the rules in force for mainland Spain shall apply to products originating in the Canary Islands and sent to other parts of the Community from 1 July 1991 ; consequently the information concerning produce from the Canary Islands should be taken into account for the application of the supplementary trade mechanisms ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, cabbage, lettuce, lettuce other than cabbage lettuce, broad-leaf endives, carrots, artichokes, table grapes, melons and strawberries are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 (3), as amended by Regulation (EEC) No 3308/91 (4), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'SIM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 251 /92 (*) lays down that the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be up to 22 March 1992 for the above products ; whereas in view of expected exports from Spain to the rest of the Community, with the exception of Portugal, and of the Community market situation, a period I should be fixed for the products in question with the exception of strawberries and tomatoes ; whereas, on the basis of the abovementioned criteria a period I and II should be determined for tomatoes and a period I and II should be determined for strawberries respectively until 26 April ; whereas indicative ceilings should be determined pursuant to Article 3 of Regulation (EEC) No 3210/89 for very short periods, given the sensi ­ tivity of this product ; Article 1 1 . For cabbage lettuce, lettuce other than cabbage lettuce, broad-leaf endives, carrots, artichokes, table grapes and melons covered by the CN codes set out in the Annex, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. 2. For strawberries covered by CN code 0810 10 90 and tomatoes covered by CN code 0702 00 10 :  the indicative ceilings provided for in Article 83 ( 1 ) of the Act of Accession, and  the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. (') OJ No L 312, 27. 10. 1989, p. 6. O OJ No L 86, 31 . 3 . 1989, p. 35. 0 OJ No L 379, 28 . 12. 1989, p . 20 . 0 OJ No L 313, 14. 11 . 1991 , p . 13 , O OJ No L 24, 1 . 2. 1992, p. 87. f6) OJ No L 171 , 29. 6 . 1991 , p. 1 . 21 . 3. 92 Official Journal of the European Communities No L 75/41 period III shall be forwarded to the Commission on Tuesday each week at the latest in respect of the pre ­ ceding week. During the application of a period I, those notifications shall be made once a month, on the fifth day of each month at the latest in respect of data from the preceding month ; where appropriate, that notification shall bear the word 'nil'. Article 2 1 . For consignments of the products referred to in Article 1 from Spain to the rest of the Community market, with the exception of Portugal, Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. However, the notification provided for in Article 2 (2) of that Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week. 2. The notification provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products mentioned in Article 1 (2) subject to a period II or to a Article 3 This Regulation shall enter into force on 23 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 75/42 Official Journal of the European Communities 21 . 3 . 92 ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 23 March to 26 April 1992 Description of product CN code Period Cabbage lettuce 0705 11 10 and I 0705 1 1 90 Lettuce other than cabbage lettuce 0705 19 00 I Broad-leaf endives ex 0705 29 00 I Carrots ex 0706 10 00 I Artichokes 0709 10 00 I Table grapes 0806 10 15 I Melons 0807 10 90 I Description , Indicative ceiling - . ,of product CNc0de (tonnes) Penod Strawberries 08 1 0 1 0 90 23  29. 3. 1 992 : 1 1 500 II 30.3  5.4.1992 : 12 250 II 6 12.4.1992 : 14 200 II 13 19.4.1992 : 15 500 III 20  26.4.1992 : 15 500 III Tomatoes 0702 00 10 23  29.3.1992 :  I 30.3  5.4.1992 : 13 500 II 6 12.4.1992 : 13 500 II 13 19.4.1992 : 7 000 II 20  26.4.1992 : 6 000 II